Judgment unanimously affirmed. One of the issues urged by the defendant in seeking a reversal is that the witness Olavarria was an accomplice and that the court failed to rule or charge in that respect, as required by People v. Malizia (4 N Y 2d 22). That question is not reached. Even if considered from the view urged, the record is completely barren of any *685testimony from which it earn be concluded, even inferentially, that the defendant was aware that the purchase of narcotics made by Olavarria from him was for the purpose of resale, let alone to establish that the two were acting in a “ joint venture ” (4 N Y 2d 26). We find no merit in the other claims of error urged by the defendant. Concur—Botein, P. J., Breitel, Rabin, Prank and McNally, JJ.